Case 5:20-cv-05058-LLP Document 40 Filed 07/27/21 Page 1 of 3 PagelD #: 417

THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

Defendants.

ROSEBUD SIOUX TRIBE ET AL. )

)
Plaintiffs, )

)

Vv. ) CIV: 5:20-CV-5058
)

STEVE BARNETT ET AL. ) MOTION FOR ADMISSION
) PRO HAC VICE
)
)
)

Statement of Movant
I, Terry Pechota, an active member of the Bar of the U.S. District Court for the District of
South Dakota, request that this Court admit pro hac vice Adam Lioz, who will be counsel for the
Plaintiffs in the case listed above. I have confirmed that Adam Lioz is a member in good
standing of the U.S. District Court for the District of Columbia. I am aware of Local Rule 83.2

(E) regarding the appearance of attorneys pro hac vice.

Date: 7 “7 T* Z| Signature: BAeb

fF

 

Statement of Proposed Admittee
1, Adam Lioz, am currently a member in good standing of the U.S. District Court for the
District of Columbia and the District of Columbia Bar, and I am an inactive member of the
Pennsylvania Bar, but am not admitted to the South Dakota Bar. I am aware of Local Rule 83.2
(E) regarding the appearance of attorneys pro hac vice and understand that local counsel must
sign and file all documents and must continue in the case unless another attorney admitted to
practice in this court is substituted. I understand that I will receive notice electronically and that

it is my responsibility to keep my electronic mail address(es) current.
1
Case 5:20-cv-05058-LLP Document 40 Filed 07/27/21

Page 2 of 3 PagelD #: 418

 

| First/Middle/Last Name:

Adam Lioz

 

Primary E-mail Address:

alioziademos.org

 

Other E-mail Address to be
notified:
Telephone Number:

peataldo@demos.org

 

(202) 251-8519

 

Firm Name: Demos

 

740 6" Street NW, Second Floor. Washington. DC 20001 |

 

Firm Address:
Bar Admission Number: DC: 1023593 ——
PA: 312654

 

 

 

I will review and abide by the Local Rules of Practice for the District of South Dakota.
General Orders, Administrative Procedures, and all technical and procedural requirements. These

documents and current system requirements can be found on the Court's web site located at

http://www.sdd.uscourts.gov.

| understand that I will receive notice electronically of all non-sealed documents and that it is

my responsibility to keep my electronic mail address(es) current.

Yoon Fg

Signature: s
Adam Lioz

Date:_7/22/21
Case 5:20-cv-05058-LLP Document 40 Filed 07/27/21 Page 3 of 3 PagelD #: 419

CERTIFICATE OF SERVICE

I hereby certify that on this 27" day of July, 2021, I filed the above document with the Court’s
CM/ECF system, which provided notice of this filing by e-mail to all counsel of record.

Ze
Zs
